Citation Nr: 1749865	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-31 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

This matter was most recently before the Board in July 2016, at which time it was remanded for additional development.  It has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

There is no current diagnosis of a seizure disorder.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.

A July 2016 Board decision remanded this matter in order to obtain a VA examination to explore the etiology of the Veteran's seizure disorder.  The Veteran was scheduled for an examination, but failed to attend without explanation.  When a Veteran who has filed an original claim for compensation fails to present for a VA examination or reexamination scheduled pursuant to that claim without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000).  In light of the facts of this case, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the Veteran's service connection claim has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Entitlement to service connection for a seizure disorder

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

It is the Veteran's contention that he suffers from a seizure disorder which began in service and has continued through the current appeal period.  However, the medical file in this case reflects notations of a seizure disorder only "by history," and is bare of any objective testing that confirms the presence of a current seizure disorder.  

July 1989 VA treatment records show a diagnosis of paranoid schizophrenia, along with complaints of seizures.  There is no indication of a formal diagnosis of a seizure disorder, and EEG testing from this period was characterized as normal.  EEG testing was again normal in 1990.  Private treatment notes from April 1994 show the Veteran indicated he developed complex partial seizures, for which he began taking Tegretol in 1981 while in service, but do not reflect electro diagnostic testing to confirm a diagnosis.  A physician with whom the Veteran met in May 1993 indicated that the Veteran's "spells," as described, were most likely of psychogenic origin, "rather than representing brief seizures."   A physician who examined the Veteran in April 1994 declined to furnish a diagnosis of seizure disorder based on the evidence available to him and the Veteran's reporting.  

Turning to more recent evidence, VA medical records from May 2013 show continued reports on the Veteran's part of a history of seizures, and relate that he had suffered at least one recent seizure.  The Veteran further averred that he no longer drove due to his seizures.  

However, May 2013 electro diagnostic testing was normal, July 2013 diagnostic imaging of the Veteran's brain was normal, and August 2013 VA treatment notes indicate the Veteran's last seizure occurred in 2011, contradicting his reporting from May 2013.  The Veteran acknowledged that he stopped taking Tegretol in 2008 due to fears of side effects.  Providers concluded that, based on their review of the medical records available, and the Veteran's own reporting, any seizures from which the Veteran had suffered were most likely alcohol-related, and he had not, by his own acknowledgement, suffered from any such seizures in over two years.  A treating neurologist indicated the Veteran was eligible to drive provided he refrained from drinking alcohol.  By December 2013, VA treatment records show the Veteran was driving and reporting no episodes.

As noted above, the Veteran was scheduled for a VA examination to explore the presence and/or etiology of a seizure disorder, but he failed to attend without explanation.  Among the directives enumerated in the Board's July 2016 remand was a request that a VA examiner conduct testing necessary to establish or rule out a diagnosis of a seizure disorder.  Given the absence of the findings that would have been obtained at such an examination, the Board must consider the case based on the evidence of record.  That evidence is altogether bare of a firm diagnosis of any seizure disorder during the current appeal period.  Although the Veteran is competent to report symptoms he himself experiences, including episodes of blacking out, as a layperson he is not competent to diagnose himself with a complex medical disorder such as seizures.  The Board notes that the Veteran's seizures are consistently noted to be "by history," and that objective testing has never confirmed the presence of any disorder that would be expected to cause blackouts, seizures, or similar episodes.   Such testing has, by contrast, consistently been characterized as normal. Moreover, any seizure-like symptoms or blackouts have generally been attributed to drinking alcohol or a psychiatric condition.  Accordingly, the Board must conclude that the Veteran does not have a current disability within the meaning of 38 C.F.R. § 3.303.  

Thus, the weight of the evidence is against the service connection claim, and as such, the benefit of the doubt doctrine does not apply.  The claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 3.102 (2016).


ORDER

Entitlement to service connection for a seizure disorder is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


